Exhibit Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG GOLDCORP DECLARES THIRD MONTHLY DIVIDEND PAYMENT FOR 2009 (All dollar amounts in United States dollars (US$)) Vancouver, British Columbia – March 2, 2009 – GOLDCORP INC. (GG: NYSE; G: TSX) is pleased to declare its third monthly dividend payment for 2009 of $0.015 per share.Shareholders of record at the close of business on Thursday, March 12, 2009 will be entitled to receive payment of this dividend on Friday, March 20, 2009.Goldcorp has paid a monthly dividend to its shareholders since 2003. Canadian resident individuals who receive dividends from Goldcorp after 2005 are entitled to an enhanced gross-up and dividend tax credit on such dividends. Goldcorp is North America’s lowest-cost and fastest growing senior gold producer.
